Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 05/16/2022. Claims 1, 4-9, 12-16, and 19-21 are presently pending and are presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments, filed 05/16/2022, see pages 13-17, regarding the rejection of claims 1, 8-9, and 16 under 35 U.S.C. §102(a)(1) in view of Tan et al. US 20170341231 A1 (“Tan”), have been fully considered but they are not persuasive. Upon further review and consideration, Tan teaches more of the elements of the previously presented set of claims and the current set of amended claims than originally noted by the examiner, which is explained in further detail below. Applicant argues on page 16 that Tan does not teach “based on determining that the acquired target information does not correspond to the predetermined target information, determine whether the acquired context information and the acquired target information correspond to context information and target information, respectively, of an operation pattern of the robot that is learned based on a plurality of operations of the robot performed over time and is stored in the memory” as claimed. However, as detailed below, Tan teaches the amended claim language regarding storing three different action plans in paragraph 28 which read on the action plans of the claim language, a vision acquisition unit for acquiring target and context information, comparing the information collected with the predetermine information, and adjusting action plans accordingly (re-planning in FIG. 2). It’s even stated that this re-planning of the robot movement is meant to account for any obstacles that have moved into the path between the arm and the target [paragraph 19]. Applicant specifically argues on page 16 that Tan in combination with Kuffner do not teach “determine whether the acquired context information and the acquired target information correspond to context information and target information, respectively, of an operation pattern of the robot that is learned based on a plurality of operations of the robot performed over time and is stored in the memory”. However, Tan expressly teaches that the memory of the robot may be used to store information corresponding to a task to be performed, a target, control information (e.g., planned motions), or the like [paragraph 37]. If the memory can store planned motions, it can also store part or all of the motion (action) plans, and can even store them in advance. Applicant also argues that the dependent claims should be allowable due to their dependency on claims 1, 9, and 16. However, since claims 1, 9, and 16 are still rejected in view of Tan, the rejection of dependent claims 4-8, 12-15, and 19-21 is still sustained as well.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4-9, 12-16, and 19-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the language “based on determining that the acquired context information and the acquired target information correspond to the stored context information and the stored target information of the operation pattern” in lines 26-28. As it is written, it is unclear if this is meant to be interpreted as “determining that the acquired context information corresponds to the stored context information and determining if the acquired target information corresponds to the stored target information,” or if this is meant to be interpreted as “based on determining that the acquired context information and the acquired target information correspond to the stored context information.” This makes the claim indefinite, as it is unclear how the claim is meant to be interpreted. The examiner is interpreting the claim language to mean “determining that the acquired context information corresponds to the stored context information and determining if the acquired target information corresponds to the stored target information” for the purposes of examination. Similarly, claim 1 recites the language “based on determining that the acquired context information and the acquired target information do not correspond to the stored context information and the stored target information of the operation pattern, and that the target information does not correspond to the predetermined target information” in lines 31-34. As it is written, it is unclear if this is meant to be interpreted as “based on determining that the acquired context information does not correspond to the stored context information and on determining that the acquired target information does not correspond to the predetermined target information,” or “based on determining that the acquired context information and the acquired target information do not correspond to the stored context information”. This makes the claim indefinite, as it is unclear how the claim language is meant to be interpreted. The examiner is interpreting the claim to mean “based on determining that the acquired context information does not correspond to the stored context information and on determining that the acquired target information does not correspond to the predetermined target information” for the purposes of examination. Likewise, claims 4-8 and 21, which depend from claim 1, are also indefinite by virtue of their dependency. 
Claim 9 recites the language “based on determining that the acquired context information and the acquired target information correspond to the stored context information and the stored target information of the operation pattern” in lines 26-28.  As it is written, it is unclear if this is meant to be interpreted as “determining that the acquired context information corresponds to the stored context information and determining if the acquired target information corresponds to the stored target information,” or if this is meant to be interpreted as “based on determining that the acquired context information and the acquired target information correspond to the stored context information.” This makes the claim indefinite, as it is unclear how the claim is meant to be interpreted. The examiner is interpreting the claim language to mean “determining that the acquired context information corresponds to the stored context information and determining if the acquired target information corresponds to the stored target information” for the purposes of examination. Similarly, claim 9 recites the language “based on determining that the acquired context information and the acquired target information do not correspond to the stored context information and the stored target information of the operation pattern, and that the target information does not correspond to the predetermined target information” in lines 31-34. As it is written, it is unclear if this is meant to be interpreted as “based on determining that the acquired context information does not correspond to the stored context information and on determining that the acquired target information does not correspond to the predetermined target information,” or “based on determining that the acquired context information and the acquired target information do not correspond to the stored context information”. This makes the claim indefinite, as it is unclear how the claim language is meant to be interpreted. The examiner is interpreting the claim to mean “based on determining that the acquired context information does not correspond to the stored context information and on determining that the acquired target information does not correspond to the predetermined target information” for the purposes of examination. Likewise, claims 12-15, which depend from claim 9, are also indefinite by virtue of their dependency. 
Claim 16 recites the language “based on determining that the acquired context information and the acquired target information correspond to the stored context information and the stored target information of the operation pattern” in lines 26-28. As it is written, it is unclear if this is meant to be interpreted as “determining that the acquired context information corresponds to the stored context information and determining if the acquired target information corresponds to the stored target information,” or if this is meant to be interpreted as “based on determining that the acquired context information and the acquired target information correspond to the stored context information.” This makes the claim indefinite, as it is unclear how the claim is meant to be interpreted. The examiner is interpreting the claim language to mean “determining that the acquired context information corresponds to the stored context information and determining if the acquired target information corresponds to the stored target information” for the purposes of examination. Similarly, claim 16 recites the language “based on determining that the acquired context information and the acquired target information do not correspond to the stored context information and the stored target information of the operation pattern, and that the target information does not correspond to the predetermined target information” in lines 31-34. As it is written, it is unclear if this is meant to be interpreted as “based on determining that the acquired context information does not correspond to the stored context information and on determining that the acquired target information does not correspond to the predetermined target information,” or “based on determining that the acquired context information and the acquired target information do not correspond to the stored context information”. This makes the claim indefinite, as it is unclear how the claim language is meant to be interpreted. The examiner is interpreting the claim to mean “based on determining that the acquired context information does not correspond to the stored context information and on determining that the acquired target information does not correspond to the predetermined target information” for the purposes of examination. Likewise, claims19-20, which depend from claim 16, are also indefinite by virtue of their dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. US 20170341231 A1 (“Tan”).
	Regarding Claim 1. Tan teaches a robot comprising:
	a driver configured to move the robot (A robot system with an articulable arm extending from a base that can be moved toward a target [Claim 1]. The base can have wheels, tracks, or a different propulsion system (e.g., motor) for mobility [paragraph 15]. Other motors can actuate the motion of the arm [paragraph 17]); 
	a memory configured to store at least one instruction and predetermined target information (A processing unit is shown in FIG. 1 at 140 with a memory connected to the manipulator arm); and 
	a processor, by executing the at least one instruction (The processor executes a set of instructions that are stored in one or more storage elements, and execute the functions of the invention [paragraph 54-55]), configured to: 
		based on an occurrence of an event for performing an operation, acquire target information corresponding to the operation and context information related to the robot (FIG. 2 shows a method for controlling a robot that can begin by simply positioning the robot near the target object, and at 204, the robot captures environmental information (an event for performing an operation, and acquiring target information corresponding to the operation)), 
	based on at least one from among the acquired target information and the acquired context information, select an action plan among a first action plan, a second action plan, and a third action plan, wherein the predetermined target information is for executing the first action plan (In step 208 of FIG. 2, the method includes selecting an action plan as a direct result of the previous steps of positioning the robot near the target object and capturing environmental information. At 210, the movement of the arm is planned using the selected planning scheme (or sequence of planning schemes). Note that a first planning scheme may be used to plan motion for a first portion of a motion, and a second planning scheme may be used to plan motion for a second portion of the motion [paragraph 28]. This can include a first planning scheme (first action plan) for moving toward a target, for example in an open space or over a volume where precision may not be required. Then, or a portion of the motion closer to the target, the second planning scheme described above may be used for the motion toward the target. Finally, the third planning scheme described above may be used to retract the arm from the target and to a retracted or home position. Other combinations or arrangements of sequences of planning schemes used for a combined overall movement may be employed in various embodiments, meaning that there are at least three distinctly different action plans resulting in different actions, wherein the predetermined target information is for executing the first action plan), 
	acquire at least one action information based on the action plan, and 
	control the driver such that an operation corresponding to the acquired target information is performed based on the at least one action information (A visual acquisition unit mounted on the arm or the base acquires environmental (contextual) information corresponding to at least one of the arm or a target, so that the processor selects from a plurality of planning schemes, using an environmental model based on the environmental information [Claim 1]. The visual acquisition unit can also provide additional information regarding the position and movement of a target [paragraph 46], so at least one other type of action information based on the action plan is also provided),
	wherein the processor is further configured:
	based on determining that the acquired target information does not correspond to the predetermined target information, select the first action plan of performing an operation according to first action information stored in advance in the memory (Environmental information can be used to identify the target based on a known size, shape, and/or other feature distinguishing the target from other aspects of the environment [paragraph 20]. The depicted processing unit then generates an environmental model using the environmental information, selects a planning scheme to translate the arm toward the target, and plans the movement of the arm toward the target using the selected at least one planning scheme, and control movement of the robot to move toward the target [paragraph 14]. In some embodiments, the same planning scheme used for an initial or previous motion plan may be used for the re-plan, while in other embodiments a different planning scheme may be used, meaning the action plans can be stored in advance [paragraph 47]. While only one re-plan is shown in the illustrated embodiment, additional re-plans may be performed in various embodiments, meaning the action information can be stored in advance in the memory),
	based on determining that the acquired target information does not correspond to the predetermined target information, determine whether the acquired context information and the acquired target information correspond to context information and target information, respectively, of an operation pattern of the robot that is learned based on a plurality of operations of the robot performed over time and is stored in the memory (The processing unit may control a visual acquisition unit or portion thereof to acquire additional environmental information during movement of the arm. The processing unit may then dynamically re-plan movement of the arm (e.g., during movement of the arm) using the additional environmental information. For example, due to motion of the target during movement of the arm, a previously used motion plan and/or planning scheme used to generate the motion plan may no longer be appropriate, or a better planning scheme may be available to address the new position of the target. Accordingly, the processing unit in various embodiments uses the additional environmental information obtained during motion of the arm to re-plan the motion using an initially utilized planning scheme and/or re-plans the motion using a different planning scheme [paragraph 30]. For example, the processing unit may use a first planning scheme for an initial planned movement using the environmental information (e.g., originally or initially obtained environmental information acquired before motion of the arm), and use a different, second planning scheme for revised planned movement using additional environmental information (e.g., environmental information obtain during movement of the arm or after an initial movement of the arm) [paragraph 31]. In one example scenario, an initial motion is planned using a point-to-point in joint space planning scheme. However, an obstacle may be discovered while the arm 110 is in motion, and the motion may be re-planned using linear trajectory planning in Cartesian space to avoid the obstacle. In some embodiments, the re-planned motion in Cartesian space may be displayed to an operator for approval or modification. This means the system can determine whether the acquired context information and the acquired target information correspond to context information and target information of an operation pattern of the robot that is learned based on a plurality of operations of the robot performed over time),
	based on determining that the acquired context information and the acquired target information correspond to the stored context information and the stored target information of the operation pattern, identify that the third action plan is stored in the memory and select the third action plan of performing an operation according to third action information learned over time based on the operation pattern of the robot (In one example, the first planning scheme may be used to plan an original motion, but an obstacle discovered during movement (or movement of the target object) may require the robot to select a different planning scheme [paragraph 31], meaning that the processor can determine that the acquired context and target information correspond to the stored context and target information. The memory at 148 of FIG. 1 stores the various planning schemes from which the planning module develops a plan, and thus it can only select a scheme that is stored in the memory [paragraph 37], so the third action plan, if selected, must be stored in the memory), and
	based on determining that the acquired context information and the acquired target information do not correspond to the stored context information and the stored target information of the operation pattern, and that the acquired target information does not correspond to the predetermined target information, select the second action plan of performing an operation according to second action information generated based on the acquired target information and the acquired context information (in one example scenario, an initial motion is planned using a point-to-point in joint space planning scheme. However, an obstacle may be discovered while the arm is in motion, and the motion may be re-planned using linear trajectory planning in Cartesian space to avoid the obstacle. In some embodiments, the re-planned motion in Cartesian space may be displayed to an operator for approval or modification [paragraph 31]), and
	wherein the at least one action information is one from among the first action information, the second action information, and the third action information (The first planning scheme uses environmental information, while the second planning scheme uses additional environmental information [Claim 5]. The third planning scheme utilizes different environmental information in the form of point-to-point trajectory planning in a joint space coordinate system [Claim 8], which is also a form of environmental information. In all three schemes, environmental information is used, and so the at least one action information will rely on action information from one of the three planning schemes).
	Regarding Claim 8. Tan teaches the robot of claim 1.
	Tan also teaches:
	wherein the acquired context information includes at least one from among information on a current time, information on a current location of the robot, and information on obstacles around the robot (The base-mounted visual acquisition unit can acquire information regarding the position of the arm, and account for any obstacles in the path between the arm and the target [paragraph 19]).
	Regarding Claim 9. Tan teaches a method for controlling a robot, the method comprising:
	based on an occurrence of an event for performing an operation, acquiring target information corresponding to the operation and context information related to the robot (FIG. 2 shows a method for controlling a robot that can begin by simply positioning the robot near the target object, and at 204, the robot captures environmental information (an event for performing an operation, and acquiring target information corresponding to the operation)); 
	based on at least one from among the acquired target information and the acquired context information, selecting an action plan among a first action plan, a second action plan, and a third action plan, wherein the first action plan is for performing an operation corresponding to a predetermined target information stored in the robot (In step 208 of FIG. 2, the method includes selecting an action plan as a direct result of the previous steps of positioning the robot near the target object and capturing environmental information. At 210, the movement of the arm is planned using the selected planning scheme (or sequence of planning schemes). Note that a first planning scheme may be used to plan motion for a first portion of a motion, and a second planning scheme may be used to plan motion for a second portion of the motion [paragraph 28]. This can include a first planning scheme (first action plan) for moving toward a target, for example in an open space or over a volume where precision may not be required. Then, or a portion of the motion closer to the target, the second planning scheme described above may be used for the motion toward the target. Finally, the third planning scheme described above may be used to retract the arm from the target and to a retracted or home position. Other combinations or arrangements of sequences of planning schemes used for a combined overall movement may be employed in various embodiments, meaning that there are at least three distinctly different action plans resulting in different actions, wherein the predetermined target information is for executing the first action plan); 
	acquiring at least one action information based on the action plan; and 
	performing an operation corresponding to the acquired target information based on the at least one action information (A visual acquisition unit mounted on the arm or the base acquires environmental (contextual) information corresponding to at least one of the arm or a target, so that the processor selects from a plurality of planning schemes, using an environmental model based on the environmental information [Claim 1]. The visual acquisition unit can also provide additional information regarding the position and movement of a target [paragraph 46], so at least one other type of action information based on the action plan is also provided), 
	wherein the selecting further comprises: 
	determining whether the acquired target information corresponds to the predetermined target information for executing the first action plan; 
	based on determining that the acquired target information corresponds to the predetermined target information, selecting the first action plan of performing an operation according to first action information stored in advance in the robot (Environmental information can be used to identify the target based on a known size, shape, and/or other feature distinguishing the target from other aspects of the environment [paragraph 20]. The depicted processing unit then generates an environmental model using the environmental information, selects a planning scheme to translate the arm toward the target, and plans the movement of the arm toward the target using the selected at least one planning scheme, and control movement of the robot to move toward the target [paragraph 14]. In some embodiments, the same planning scheme used for an initial or previous motion plan may be used for the re-plan, while in other embodiments a different planning scheme may be used, meaning the action plans can be stored in advance [paragraph 47]. While only one re-plan is shown in the illustrated embodiment, additional re-plans may be performed in various embodiments, meaning the action information can be stored in advance in the memory); 
	based on determining that the acquired target information does not correspond to the predetermined target information, determining whether the acquired context information and the acquired target information correspond to context information and target information, respectively, of an operation pattern of the robot that is learned based on a plurality of operations of the robot performed over time and is stored in the robot (The processing unit may control a visual acquisition unit or portion thereof to acquire additional environmental information during movement of the arm. The processing unit may then dynamically re-plan movement of the arm (e.g., during movement of the arm) using the additional environmental information. For example, due to motion of the target during movement of the arm, a previously used motion plan and/or planning scheme used to generate the motion plan may no longer be appropriate, or a better planning scheme may be available to address the new position of the target. Accordingly, the processing unit in various embodiments uses the additional environmental information obtained during motion of the arm to re-plan the motion using an initially utilized planning scheme and/or re-plans the motion using a different planning scheme [paragraph 30]. For example, the processing unit may use a first planning scheme for an initial planned movement using the environmental information (e.g., originally or initially obtained environmental information acquired before motion of the arm), and use a different, second planning scheme for revised planned movement using additional environmental information (e.g., environmental information obtain during movement of the arm or after an initial movement of the arm) [paragraph 31]. In one example scenario, an initial motion is planned using a point-to-point in joint space planning scheme. However, an obstacle may be discovered while the arm 110 is in motion, and the motion may be re-planned using linear trajectory planning in Cartesian space to avoid the obstacle. In some embodiments, the re-planned motion in Cartesian space may be displayed to an operator for approval or modification. This means the system can determine whether the acquired context information and the acquired target information correspond to context information and target information of an operation pattern of the robot that is learned based on a plurality of operations of the robot performed over time); 
	based on determining that the acquired context information and the acquired target information correspond to the stored context information and the stored target information of the operation pattern, identifying that the third action plan is stored in the robot and selecting the third action plan of performing an operation according to third action information learned over time based on the operation pattern of the robot (In one example, the first planning scheme may be used to plan an original motion, but an obstacle discovered during movement (or movement of the target object) may require the robot to select a different planning scheme [paragraph 31], meaning that the processor can determine that the acquired context and target information correspond to the stored context and target information. The memory at 148 of FIG. 1 stores the various planning schemes from which the planning module develops a plan, and thus it can only select a scheme that is stored in the memory [paragraph 37], so the third action plan, if selected, must be stored in the memory); and 
	based on determining that the acquired context information and the acquired target information do not correspond to the stored context information and the stored target information of the operation pattern, and that the acquired target information does not correspond to the predetermined target information (in one example scenario, an initial motion is planned using a point-to-point in joint space planning scheme. However, an obstacle may be discovered while the arm is in motion, and the motion may be re-planned using linear trajectory planning in Cartesian space to avoid the obstacle. In some embodiments, the re-planned motion in Cartesian space may be displayed to an operator for approval or modification [paragraph 31]), and 
	wherein the at least one action information is one from among the first action information, the second action information, and the third action information (The first planning scheme uses environmental information, while the second planning scheme uses additional environmental information [Claim 5]. The third planning scheme utilizes different environmental information in the form of point-to-point trajectory planning in a joint space coordinate system [Claim 8], which is also a form of environmental information. In all three schemes, environmental information is used, and so the at least one action information will rely on action information from one of the three planning schemes).
	Regarding Claim 16. Tan teaches a non-transitory computer-readable storage medium storing at least one instruction which, when executed by a processor, causes the processor to perform a method for controlling a robot (A processor executes a set of instructions that are stored in one or more storage elements [FIG. 1], and execute the functions of a robot system [paragraph 54-55], wherein the robot system is for an articulable arm extending from a base that can be moved toward a target [Claim 1]), the method including: 
	based on an occurrence of an event for performing an operation, acquiring target information corresponding to the operation and context information related to the robot (FIG. 2 shows a method for controlling a robot that can begin by simply positioning the robot near the target object, and at 204, the robot captures environmental information (an event for performing an operation, and acquiring target information corresponding to the operation)); 
	based on at least one from among the acquired target information and the acquired context information, selecting an action plan among a first action plan, a second action plan, and a third action plan, wherein the first action plan is for performing an operation corresponding to a predetermined target information stored in the robot (In step 208 of FIG. 2, the method includes selecting an action plan as a direct result of the previous steps of positioning the robot near the target object and capturing environmental information. At 210, the movement of the arm is planned using the selected planning scheme (or sequence of planning schemes). Note that a first planning scheme may be used to plan motion for a first portion of a motion, and a second planning scheme may be used to plan motion for a second portion of the motion [paragraph 28]. This can include a first planning scheme (first action plan) for moving toward a target, for example in an open space or over a volume where precision may not be required. Then, or a portion of the motion closer to the target, the second planning scheme described above may be used for the motion toward the target. Finally, the third planning scheme described above may be used to retract the arm from the target and to a retracted or home position. Other combinations or arrangements of sequences of planning schemes used for a combined overall movement may be employed in various embodiments, meaning that there are at least three distinctly different action plans resulting in different actions, wherein the predetermined target information is for executing the first action plan); 
	acquiring at least one action information based on the action plan; and 
	performing an operation corresponding to the acquired target information based on the at least one action information (A visual acquisition unit mounted on the arm or the base acquires environmental (contextual) information corresponding to at least one of the arm or a target, so that the processor selects from a plurality of planning schemes, using an environmental model based on the environmental information [Claim 1]. The visual acquisition unit can also provide additional information regarding the position and movement of a target [paragraph 46], so at least one other type of action information based on the action plan is also provided), 
	wherein the selecting further includes: 
	determining whether the acquired target information corresponds to the predetermined target information for executing the first action plan; 
	based on determining that the acquired target information corresponds to the predetermined target information, selecting the first action plan of performing an operation according to first action information stored in advance in the robot (Environmental information can be used to identify the target based on a known size, shape, and/or other feature distinguishing the target from other aspects of the environment [paragraph 20]. The depicted processing unit then generates an environmental model using the environmental information, selects a planning scheme to translate the arm toward the target, and plans the movement of the arm toward the target using the selected at least one planning scheme, and control movement of the robot to move toward the target [paragraph 14]. In some embodiments, the same planning scheme used for an initial or previous motion plan may be used for the re-plan, while in other embodiments a different planning scheme may be used, meaning the action plans can be stored in advance [paragraph 47]. While only one re-plan is shown in the illustrated embodiment, additional re-plans may be performed in various embodiments, meaning the action information can be stored in advance in the memory); 
	based on determining that the acquired target information does not correspond to the predetermined target information, determining whether the acquired context information and the acquired target information correspond to context information and target information, respectively, of an operation pattern of the robot that is learned based on a plurality of operations of the robot performed over time and is stored in the robot (The processing unit may control a visual acquisition unit or portion thereof to acquire additional environmental information during movement of the arm. The processing unit may then dynamically re-plan movement of the arm (e.g., during movement of the arm) using the additional environmental information. For example, due to motion of the target during movement of the arm, a previously used motion plan and/or planning scheme used to generate the motion plan may no longer be appropriate, or a better planning scheme may be available to address the new position of the target. Accordingly, the processing unit in various embodiments uses the additional environmental information obtained during motion of the arm to re-plan the motion using an initially utilized planning scheme and/or re-plans the motion using a different planning scheme [paragraph 30]. For example, the processing unit may use a first planning scheme for an initial planned movement using the environmental information (e.g., originally or initially obtained environmental information acquired before motion of the arm), and use a different, second planning scheme for revised planned movement using additional environmental information (e.g., environmental information obtain during movement of the arm or after an initial movement of the arm) [paragraph 31]. In one example scenario, an initial motion is planned using a point-to-point in joint space planning scheme. However, an obstacle may be discovered while the arm 110 is in motion, and the motion may be re-planned using linear trajectory planning in Cartesian space to avoid the obstacle. In some embodiments, the re-planned motion in Cartesian space may be displayed to an operator for approval or modification. This means the system can determine whether the acquired context information and the acquired target information correspond to context information and target information of an operation pattern of the robot that is learned based on a plurality of operations of the robot performed over time); 
	based on determining that the acquired context information and the acquired target information correspond to the stored context information and stored the target information of the operation pattern, identifying that the third action plan is stored in the robot and selecting the third action plan of performing an operation according to third action information learned over time based on the operation pattern of the robot (In one example, the first planning scheme may be used to plan an original motion, but an obstacle discovered during movement (or movement of the target object) may require the robot to select a different planning scheme [paragraph 31], meaning that the processor can determine that the acquired context and target information correspond to the stored context and target information. The memory at 148 of FIG. 1 stores the various planning schemes from which the planning module develops a plan, and thus it can only select a scheme that is stored in the memory [paragraph 37], so the third action plan, if selected, must be stored in the memory); and
	based on determining that the acquired context information and the acquired target information do not correspond to the stored context information and the stored target information of the operation pattern, and that the acquired target information does not correspond to the predetermined target information, selecting the second action plan of performing an operation according to second action information generated based on the acquired target information and the acquired context information (in one example scenario, an initial motion is planned using a point-to-point in joint space planning scheme. However, an obstacle may be discovered while the arm is in motion, and the motion may be re-planned using linear trajectory planning in Cartesian space to avoid the obstacle. In some embodiments, the re-planned motion in Cartesian space may be displayed to an operator for approval or modification [paragraph 31]), and
	wherein the at least one action information is one from among the first action information, the second action information, and the third action information (The first planning scheme uses environmental information, while the second planning scheme uses additional environmental information [Claim 5]. The third planning scheme utilizes different environmental information in the form of point-to-point trajectory planning in a joint space coordinate system [Claim 8], which is also a form of environmental information. In all three schemes, environmental information is used, and so the at least one action information will rely on action information from one of the three planning schemes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 7, 12-13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. US 20170341231 A1 (“Tan”) as applied to claims 1, 9, and 16 above, and further in view of Husain et al. US 20190160660 A1 (“Husain”).
	Regarding Claim 4. Tan teaches the robot of claim 1.
	Tan also teaches:
	The action plan can be a third action plan (the action planning schemes can include a third action planning scheme [Claim 8]).
	Tan does not teach:
	wherein the memory is further configured to store a look-up table in which pieces of the target information are stored in association with the context information and the action information, respectively, based on the plurality of operations performed over time, and 
the processor is further configured to: 
	match the acquired target information with one of the pieces of the target information, based on the look-up table, 
	compare the acquired context information with the stored context information associated with the one of the pieces of the target information, and 
	identify whether the third action plan corresponding to the operation pattern which matches the acquired context information and the acquired target information is stored in the look-up table, based on the comparing.
	However, Husain teaches:
	wherein the memory is further configured to store a look-up table in which pieces of the target information are stored in association with the context information and the action information, respectively, based on the plurality of operations performed over time (A system that may employ memory elements such as look-up tables [paragraph 86], for a method that includes comparing an observation to an observation buffer. The blockchain data structure of the system stores, among other things, data determined based on observation reports from the agent devices. An observation report for a particular time period includes data descriptive of a sensed environment around one of the agent devices during the particular time period [paragraph 25]. The system is used to cause the processor to perform operations including accessing a blockchain data structure, and the operations also include determining a behavior of the agent device, determining whether the agent device satisfies a behavior criterion associated with the agent device, and initiating a response action based on a determination that the behavior does not satisfy the behavior criterion [paragraph 85], so the memory is configured to store a look-up table in which pieces of target information are stored based on the plurality of operations performed over time), and 
	the processor is further configured to: 
	match the acquired target information with one of the pieces of the target information, based on the look-up table (If the observation does not match any observation in the buffer, a confirmation counter for the observation is initialized. If the observation does match an object in the buffer, a confirmation counter associated with the observation is incremented to indicate an additional confirmation [paragraph 54]), 
	compare the acquired context information with the stored context information associated with the one of the pieces of the target information (the method includes comparing the observations from the observation report with the observation buffer to determine whether the observation is confirming a previous observation [paragraph 54, FIG. 3]), and 
	identify whether the third action plan corresponding to the operation pattern which matches the acquired context information and the acquired target information is stored in the look-up table, based on the comparing (A processor configured to execute behavior instructions from the memory to perform various operations, where the behavior instructions may include instructions to determine a set of actions to perform [paragraph 23]. The agent determines, based on one or more blocks of a blockchain data structure including data of observations of a plurality of agent devices stored in the memory, a behavior of the agent device, and determine whether the behavior satisfies a behavior criterion associated with the agent device [Claim 1]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Tan with wherein the memory is further configured to store a look-up table in which pieces of the target information are stored in association with the context information and the action information, respectively, based on the plurality of operations performed over time, and 
the processor is further configured to: match the acquired target information with one of the pieces of the target information, based on the look-up table, compare the acquired context information with the stored context information associated with the one of the pieces of the target information, and identify whether the third action plan corresponding to the operation pattern which matches the acquired context information and the acquired target information is stored in the look-up table, based on the comparing as taught by Husain so as to allow the robot to carry a table featuring detailed information regarding the specific target object, distinguishing it from similar objects, and identifying whether the corresponding action plan is the correct one. 
	Regarding Claim 5. Tan in combination with Husain teaches the robot of claim 4.
	Tan also teaches:
	wherein the processor is further configured to: 
	based on the third action plan being identified as stored, acquire the third action information corresponding to the stored third action plan (At 208 of FIG. 2, at least one planning scheme is to be selected. The at least one planning scheme is configured to be used to plan the motion of the robot based on the environmental model. In various embodiments the scheme is selected from among a group of planning schemes including a first planning scheme that uses a Cartesian coordinate system [paragraph 43], a second planning scheme that uses a joint space coordinate system, and in another example, a third scheme that utilizes point-to-point trajectory planning instead of linear planning [paragraph 26]. If one of these schemes is not stored in the memory, then the robot will obviously select a different scheme. Moreover, in Tan, the terms “first,” “second,” and “third,” etc. are used merely as labels, and are not intended to impose numerical requirements on their objects [paragraph 58]). 
	Tan does not teach:
	the action plan is acquired from the look-up table.
	However, Husain teaches:
	the action plan is acquired from the look-up table (functional blocks for software components configured to perform the specified functions can include look-up tables, among other options [paragraph 86]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Tan with the action plan is acquired from the look-up table as taught by Husain so as to allow the system of Tan to work with look-up tables for easy retrieval of action plans. 
	Regarding Claim 12. Tan teaches the method of claim 9.
	Tan also teaches:
	The action plan is a third action plan (the action planning schemes can include a third action planning scheme [Claim 8]).
	Tan does not teach:
	wherein the robot stores a look-up table in which pieces of the target information are stored in association with the context information and the third action information, respectively, 
	wherein the determining whether acquired context information and the acquired target information correspond to the stored context information and the stored target information, respectively, of the operation pattern of the robot further comprises: 
	matching the acquired target information with one of the pieces of the target information, based on the look-up table, and
	comparing the acquired context information with the stored context information associated with the one of the pieces of the target information, and 
	identifying whether the third action plan corresponding to the acquired context information is stored in the look-up table, based on the comparing.
	However, Husain teaches:
	wherein the robot stores a look-up table in which pieces of the target information are stored in association with the context information and the third action information, respectively, 
	wherein the determining whether acquired context information and the acquired target information correspond to the stored context information and the stored target information, respectively (A system that may employ memory elements such as look-up tables [paragraph 86], for a method that includes comparing an observation to an observation buffer. The blockchain data structure of the system stores, among other things, data determined based on observation reports from the agent devices. An observation report for a particular time period includes data descriptive of a sensed environment around one of the agent devices during the particular time period [paragraph 25]. The system is used to cause the processor to perform operations including accessing a blockchain data structure, and the operations also include determining a behavior of the agent device, determining whether the agent device satisfies a behavior criterion associated with the agent device, and initiating a response action based on a determination that the behavior does not satisfy the behavior criterion [paragraph 85], so the memory is configured to store a look-up table in which pieces of target information are stored based on the plurality of operations performed over time), of the operation pattern of the robot further comprises: 
	matching the acquired target information with one of the pieces of the target information, based on the look-up table (If the observation does not match any observation in the buffer, a confirmation counter for the observation is initialized. If the observation does match an object in the buffer, a confirmation counter associated with the observation is incremented to indicate an additional confirmation [paragraph 54]), and
	comparing the acquired context information with the stored context information associated with the one of the pieces of the target information (the method includes comparing the observations from the observation report with the observation buffer to determine whether the observation is confirming a previous observation [paragraph 54, FIG. 3]), and 
	identifying whether the third action plan corresponding to the acquired context information is stored in the look-up table, based on the comparing (A processor configured to execute behavior instructions from the memory to perform various operations, where the behavior instructions may include instructions to determine a set of actions to perform [paragraph 23]. The agent determines, based on one or more blocks of a blockchain data structure including data of observations of a plurality of agent devices stored in the memory, a behavior of the agent device, and determine whether the behavior satisfies a behavior criterion associated with the agent device [Claim 1]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Tan with wherein the robot stores a look-up table in which pieces of the target information are stored in association with the context information and the third action information, respectively, wherein the determining whether acquired context information and the acquired target information correspond to the stored context information and the stored target information, respectively, of the operation pattern of the robot further comprises: matching the acquired target information with one of the pieces of the target information, based on the look-up table, and comparing the acquired context information with the stored context information associated with the one of the pieces of the target information, and identifying whether the third action plan corresponding to the acquired context information is stored in the look-up table, based on the comparing as taught by Husain so as to allow the robot to carry a table featuring detailed information regarding the specific target object, distinguishing it from similar objects, and identifying whether the corresponding action plan is the correct one. 
	Regarding Claim 13. Tan in combination with Husain teaches the method of claim 12.
	Tan also teaches:
	wherein the acquiring the at least one action information comprises: 
	based on the third action plan being identified as stored, acquiring the third action information corresponding to the stored third action plan (At 208 of FIG. 2, at least one planning scheme is to be selected. The at least one planning scheme is configured to be used to plan the motion of the robot based on the environmental model. In various embodiments the scheme is selected from among a group of planning schemes including a first planning scheme that uses a Cartesian coordinate system [paragraph 43], a second planning scheme that uses a joint space coordinate system, and in another example, a third scheme that utilizes point-to-point trajectory planning instead of linear planning [paragraph 26]. If one of these schemes is not stored in the memory, then the robot will obviously select a different scheme. Moreover, in Tan, the terms “first,” “second,” and “third,” etc. are used merely as labels, and are not intended to impose numerical requirements on their objects [paragraph 58]).
	Tan does not teach:
	the action plan is acquired from the look-up table.
	However, Husain teaches:
	the action plan is acquired from the look-up table (functional blocks for software components configured to perform the specified functions can include look-up tables, among other options [paragraph 86]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Tan with the action plan is acquired from the look-up table as taught by Husain so as to allow the system of Tan to work with look-up tables for easy retrieval of action plans. 
	Regarding Claim 19. Tan teaches the non-transitory computer-readable storage medium of claim 16. 
	Tan also teaches:
	The action plan is a third action plan (the action planning schemes can include a third action planning scheme [Claim 8]), and
	based on the action plan being identified as stored, acquiring the third action information corresponding to the stored third action plan (At 208 of FIG. 2, at least one planning scheme is to be selected. The at least one planning scheme is configured to be used to plan the motion of the robot based on the environmental model. In various embodiments the scheme is selected from among a group of planning schemes including a first planning scheme that uses a Cartesian coordinate system [paragraph 43], a second planning scheme that uses a joint space coordinate system, and in another example, a third scheme that utilizes point-to-point trajectory planning instead of linear planning [paragraph 26]. If one of these schemes is not stored in the memory, then the robot will obviously select a different scheme. Moreover, in Tan, the terms “first,” “second,” and “third,” etc. are used merely as labels, and are not intended to impose numerical requirements on their objects [paragraph 58]).
	Tan does not teach:
	wherein the robot stores a look-up table in which pieces of the target information are stored in association with the context information and the third action information, respectively, 
wherein the determining whether the acquired context information and the acquired target information correspond to the stored context information and the stored target information, respectively, of the operation pattern of the robot further includes: 
	matching the acquired target information with one of the pieces of the target information, based on the look-up table, and 
	comparing the acquired context information with the stored context information associated with the one of the pieces of the target information, and 
	wherein the identifying further includes:
	identifying whether the third action plan corresponding to the acquired context information is stored in the look-up table, based on the comparing, and 
	the action plan is acquired from the look-up table.
	However, Husain teaches:
	wherein the robot stores a look-up table in which pieces of the target information are stored in association with the context information and the third action information, respectively, 
	wherein the determining whether the acquired context information and the acquired target information correspond to the stored context information and the stored target information, respectively (A system that may employ memory elements such as look-up tables [paragraph 86], for a method that includes comparing an observation to an observation buffer), of the operation pattern of the robot further includes: 
	matching the acquired target information with one of the pieces of the target information, based on the look-up table (If the observation does not match any observation in the buffer, a confirmation counter for the observation is initialized. If the observation does match an object in the buffer, a confirmation counter associated with the observation is incremented to indicate an additional confirmation [paragraph 54]), and 
	comparing the acquired context information with the stored context information associated with the one of the pieces of the target information (the method includes comparing the observations from the observation report with the observation buffer to determine whether the observation is confirming a previous observation [paragraph 54, FIG. 3]), and 
	wherein the identifying further includes:
	identifying whether the third action plan corresponding to the acquired context information is stored in the look-up table, based on the comparing (A processor configured to execute behavior instructions from the memory to perform various operations, where the behavior instructions may include instructions to determine a set of actions to perform [paragraph 23]. The agent determines, based on one or more blocks of a blockchain data structure including data of observations of a plurality of agent devices stored in the memory, a behavior of the agent device, and determine whether the behavior satisfies a behavior criterion associated with the agent device [Claim 1]), and 
	the action plan is acquired from the look-up table (functional blocks for software components configured to perform the specified functions can include look-up tables, among other options [paragraph 86]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Tan with wherein the robot stores a look-up table in which pieces of the target information are stored in association with the context information and the third action information, respectively, wherein the determining whether the acquired context information and the acquired target information correspond to the stored context information and the stored target information, respectively, of the operation pattern of the robot further includes: matching the acquired target information with one of the pieces of the target information, based on the look-up table, and comparing the acquired context information with the stored context information associated with the one of the pieces of the target information, and wherein the identifying further includes: identifying whether the third action plan corresponding to the acquired context information is stored in the look-up table, based on the comparing, and the action plan is acquired from the look-up table as taught by Husain so as to allow the robot to carry a table featuring detailed information regarding the specific target object, distinguishing it from similar objects, and identifying whether the corresponding action plan is the correct one. 

Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. US 20170341231 A1 (“Tan”), as applied to claims 1, 9, and 16 above, and further in view of Wojciechowski et al. US 20190358822 A1 (“Wojciechowski”).
	Regarding Claim 6. Tan teaches the robot of claim 1.
	Tan also teaches:
	The action plan is a second action plan (A second action planning scheme uses a coordinate system that is different from the first action planning scheme and the first coordinate system [Claim 2]).
	Tan does not teach:
	wherein the processor is further configured to: 
	based on the second action plan being selected, input the acquired target information and the acquired context information into a trained artificial intelligence model, and 
	acquire the second action information corresponding to the second action plan based on a result output by the trained artificial intelligence model.
	However, Wojciechowski teaches:
	wherein the processor is further configured to: 
	based on the action plan being selected, input the acquired target information and the acquired context information into a trained artificial intelligence model (An intent module determines the user’s intent [paragraph 38]. The intent module may provide sensor data to one or more machine learning models to determine the intent, including artificial intelligence models [paragraph 42]. In FIG. 3, a flow chart shows that the learning models are trained by the control system), and 
	acquire the second action information corresponding to the second action plan based on a result output by the trained artificial intelligence model (The control system determines the user’s intent by using the sensor data generated by the sensor system at 210 of FIG. 2 [paragraph 25]. The data processing module at 221 may employ artificial intelligence models to process the sensor data as described above [paragraph 28]. The sensors collect data about the user(s) and the environment [paragraph 15], which means they acquire target information (where the user(s) is/are the target(s)), and the environmental information is the context information. In FIG. 3, the control system then determines the user health condition using the output of the one or more machine learning models at 310 before performing a planned action at 312 if the robot recognizes the health condition at 310 [paragraph 54]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Tan with wherein the processor is further configured to: based on the second action plan being selected, input the acquired target information and the acquired context information into a trained artificial intelligence model, and acquire the second action information corresponding to the second action plan based on a result output by the trained artificial intelligence model as taught by Wojciechowski so as to allow the robot system to learn and train an artificial intelligence model to improve its decision-making process. 
	Regarding Claim 14. Tan teaches the method of claim 9.
	Tan also teaches:
	The action plan is a second action plan.
	Tan does not teach:
	wherein the acquiring the at least one action information comprises: 
	based on the action plan being selected, inputting the acquired target information and the acquired context information into a trained artificial intelligence model; and 
	acquiring the action information corresponding to the action plan based on a result output by the trained artificial intelligence model.
	However, Wojciechowski teaches:
	wherein the acquiring the at least one action information comprises: 
	based on the action plan being selected, inputting the acquired target information and the acquired context information into a trained artificial intelligence model (An intent module determines the user’s intent [paragraph 38]. The intent module may provide sensor data to one or more machine learning models to determine the intent, including artificial intelligence models [paragraph 42]. In FIG. 3, a flow chart shows that the learning models are trained by the control system); and 
	acquiring the action information corresponding to the action plan based on a result output by the trained artificial intelligence model (The control system determines the user’s intent by using the sensor data generated by the sensor system at 210 of FIG. 2 [paragraph 25]. The data processing module at 221 may employ artificial intelligence models to process the sensor data as described above [paragraph 28]. The sensors collect data about the user(s) and the environment [paragraph 15], which means they acquire target information (where the user(s) is/are the target(s)), and the environmental information is the context information. In FIG. 3, the control system then determines the user health condition using the output of the one or more machine learning models at 310 before performing a planned action at 312 if the robot recognizes the health condition at 310 [paragraph 54]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Tan with wherein the acquiring the at least one action information comprises: based on the action plan being selected, inputting the acquired target information and the acquired context information into a trained artificial intelligence model; and acquiring the action information corresponding to the action plan based on a result output by the trained artificial intelligence model as taught by Wojciechowski so as to allow the robot system to learn and train an artificial intelligence model to improve its decision-making process. 
	Regarding Claim 20. Tan teaches the non-transitory computer-readable storage medium of claim 16.
	Tan also teaches:
	The action plan is a second action plan (A second action planning scheme uses a coordinate system that is different from the first action planning scheme and the first coordinate system [Claim 2]).
	Tan does not teach:
	wherein the processor is further configured to: 
	based on the second action plan being selected, input the acquired target information and the acquired context information into a trained artificial intelligence model, and 
	acquire the second action information corresponding to the second action plan based on a result output by the trained artificial intelligence model.
	However, Wojciechowski teaches:
	wherein the processor is further configured to: 
	based on the action plan being selected, input the acquired target information and the acquired context information into a trained artificial intelligence model (An intent module determines the user’s intent [paragraph 38]. The intent module may provide sensor data to one or more machine learning models to determine the intent, including artificial intelligence models [paragraph 42]. In FIG. 3, a flow chart shows that the learning models are trained by the control system), and 
	acquire the second action information corresponding to the second action plan based on a result output by the trained artificial intelligence model (The control system determines the user’s intent by using the sensor data generated by the sensor system at 210 of FIG. 2 [paragraph 25]. The data processing module at 221 may employ artificial intelligence models to process the sensor data as described above [paragraph 28]. The sensors collect data about the user(s) and the environment [paragraph 15], which means they acquire target information (where the user(s) is/are the target(s)), and the environmental information is the context information. In FIG. 3, the control system then determines the user health condition using the output of the one or more machine learning models at 310 before performing a planned action at 312 if the robot recognizes the health condition at 310 [paragraph 54]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Tan with wherein the processor is further configured to: based on the second action plan being selected, input the acquired target information and the acquired context information into a trained artificial intelligence model, and acquire the second action information corresponding to the second action plan based on a result output by the trained artificial intelligence model as taught by Wojciechowski so as to allow the robot system to learn and train an artificial intelligence model to improve its decision-making process. 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. US 20170341231 A1 (“Tan”) and Husain et al. US 20190160660 A1 (“Husain”) as applied to claims 5 and 13 above, and further in view of Kuffner US 20160055677 A1 (“Kuffner”).
	Regarding Claim 7. Tan in combination with Husain teaches the robot of claim 5.
	Tan also teaches:
	The action plan is a third action plan (the action planning schemes can include a third action planning scheme [Claim 8]) and the action information is third action information (The third planning scheme utilizes different environmental information in the form of point-to-point trajectory planning in a joint space coordinate system [Claim 8], which is also a form of environmental information).
	Tan does not teach:
	wherein the processor is further configured to: 
	acquire first feedback information regarding the action information corresponding to the operation performed according to the action plan, 
	acquire second feedback information regarding the action information corresponding to the stored action plan, and 
	update the stored action information based on the first feedback information and the second feedback information.
	However, Kuffner teaches:
	wherein the processor is further configured to: 
	acquire first feedback information regarding the action information corresponding to the operation performed according to the action plan, 
	acquire second feedback information regarding the action information corresponding to the stored action plan (In FIG. 9, the method includes providing information to the robotic device to modify the action or the intent of the robotic device at 906. This information can include user input (a form of feedback) to modify the intents of the system, or measurements taken by the robot computing device, such as an inertial measurement unit, accelerometer, or other sensors to provide secondary feedback [paragraph 115]. Both types of feedback relate to the action plan), and 
	update the stored action information based on the first feedback information and the second feedback information (At 908 of FIG. 9, the method also includes the robotic device receiving one or more of an updated planned trajectory (updated action plan) of the robotic device and an updated object to be handled by the robotic device [paragraph 115]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Tan with wherein the processor is further configured to: acquire first feedback information regarding the action information corresponding to the operation performed according to the action plan, acquire second feedback information regarding the action information corresponding to the stored action plan, and update the stored action information based on the first feedback information and the second feedback information as taught by Kuffner so as to allow the system to update the robot’s path as needed in response to feedback information. 
	Regarding Claim 15. Tan in combination with Husain teaches the method of claim 13.
	Tan also teaches:
	The action plan is a third action plan (the action planning schemes can include a third action planning scheme [Claim 8]) and the action information is third action information (The third planning scheme utilizes different environmental information in the form of point-to-point trajectory planning in a joint space coordinate system [Claim 8], which is also a form of environmental information).
	Tan does not teach:
	further comprising: 
	acquiring first feedback information regarding the action information corresponding to the operation performed according to the action plan; 
	acquiring second feedback information regarding the action information corresponding to the stored action plan; and 
	updating the stored action information based on the first feedback information and the second feedback information.
	However, Kuffner teaches:
	further comprising: 
	acquiring first feedback information regarding the action information corresponding to the operation performed according to the action plan; 
	acquiring second feedback information regarding the action information corresponding to the stored action plan (In FIG. 9, the method includes providing information to the robotic device to modify the action or the intent of the robotic device at 906. This information can include user input (a form of feedback) to modify the intents of the system, or measurements taken by the robot computing device, such as an inertial measurement unit, accelerometer, or other sensors to provide secondary feedback [paragraph 115]. Both types of feedback relate to the action plan); and 
	updating the stored action information based on the first feedback information and the second feedback information (At 908 of FIG. 9, the method also includes the robotic device receiving one or more of an updated planned trajectory (updated action plan) of the robotic device and an updated object to be handled by the robotic device [paragraph 115]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Tan with further comprising: acquiring first feedback information regarding the action information corresponding to the operation performed according to the action plan; acquiring second feedback information regarding the action information corresponding to the stored action plan; and updating the stored action information based on the first feedback information and the second feedback information as taught by Kuffner so as to allow the system to update the robot’s path as needed in response to feedback information.

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. US 20170341231 A1 (“Tan”), as applied to claim 1 above, and further in view of Griffin et al. US 20180147721 A1 (“Griffin”).
	Regarding Claim 21. Tan teaches the robot of claim 1.
	Tan 
	wherein the first action plan is stored in the memory and defines an operation corresponding to the predetermined target information, and the context information comprises at least current information on an obstacle in an area of the robot (In some embodiments, the same planning scheme used for an initial or previous motion plan may be used for the re-plan, while in other embodiments a different planning scheme may be used, meaning the action plans can be stored in advance [paragraph 47]. While only one re-plan is shown in the illustrated embodiment, additional re-plans may be performed in various embodiments. Re-plans may be performed at planned or regular intervals and/or responsive to detection of movement of the target and/or detection of a previously unidentified obstacle in or near the path between the arm and the target [paragraph 47], so the action plan defines an operation corresponding to the predetermined target information, and the context information can comprise at least current information on an obstacle (previously unidentified) in an area of the robot).
	Tan does not teach:
	wherein the operation is an emergency operation.
	However, Griffin teaches:
	wherein the operation is an emergency operation (Section 756 can include additional summary data. For example, the summary data for predetermined categories and/or types of data. By way of illustration, section 756 includes number of assists. Emergency assists can include emergencies that robot encountered in which it desired an assist. For example, emergency assists can include getting trapped, collisions and/or near collisions, confusion, delocalization and/or becoming lost, presence of people (e.g., children and/or people), run over and/or potential run over (e.g., running over an object on the ground and/or an area robot should not traverse), harassment (e.g., by people and/or animals), unauthorized actions by people (e.g., unauthorized modification to software and/or hardware), animals and/or interactions with animals, mechanical and/or software failure, replacement of consumables, leakages, etc. Where emergency assists are requested can be predetermined by an operator (e.g., user or computer), robot, and/or remote network [paragraph 145]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Tan with wherein the operation is an emergency operation as taught by Griffin so that the action planning system can include emergency operations, and adjust plans based on obstacles detected in the environment. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664